Title: Edmund Randolph to Virginia Delegates, 3 October 1788
From: Randolph, Edmund
To: Virginia Delegates


Gentlemen,
Richmond Octr. 3d 1788.
We have received a letter from the board of treasury, with several inclosures, concerning arrearages of pensions. I do myself the honor of inclosing to you a copy of our act, in consequence thereof. I beg leave at the same time to add, that we have not spoken of carrying the arrearages of militia to any other period, than the time of the wounds which occasioned the disability, being received. Perhaps it may be proper, where the time of their discharge, or the ceasing of their pay can be proved, to make this the period, to which their arrearages are to be calculated. But this may not be always capable of proof. I mention this circumstance, lest a misconstruction should be made. And indeed it seems to be less important to say any thing about the time of the militia being discharged or ceasing in their pay; as I suppose, that an answer to the case of regulars in these points will be an answer in the same respects to the case of militia. I beg your immediate attention to this subject. I have the honor &c
E. R.
